DETAILED ACTION

Summary
The present application is being examined under the pre-AIA  first to invent provisions.
The Applicant arguments and claim amendments received on May 27, 2021 are entered into the file. Currently, claim 16 is amended; claim 31 is withdrawn; and claims 1-15, 17-18, and 29 are cancelled, resulting in claims 16, 19-28, and 30 pending for examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Sweden on 15 January 2010. It is noted, however, that applicant has not filed a certified copy of the Swedish application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 29, 2021 has considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 19-23, 25, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe (US 2005/0079780)1 in view of Mortensen (“Wood-Plastic Composites”, Concise Encyclopedia of Composite Materials)1 and Pervan (US 2009/0155612)1.
With respect to claims 16 and 25, Rowe teaches a laminar product 10 (building panel) made up of a base layer 12 (carrier) and a resin-saturated fiber overlay 14 (surface layer) (paragraph [0010]; FIG. 1). One of the most common fibers usable in the overlay 14 (surface layer) is alpha cellulose or mixtures thereof with other cellulose fibers, e.g., a highly bleached fibrous cellulosic pulp and/or beaten alpha pulp, preferably bleached Kraft pulp (refined fibers) (paragraph [0014]). The resin is typically incorporated into the overlay in an amount of about 50% to 400% based on the dry weight of the paper (weight ratio of resin to refined fibers) (paragraph [0017]). The overlay (surface layer) is cured (paragraphs [0016], [0018], [0030]).
The weight ratio of resin to refined fibers range of Rowe substantially overlaps the claimed range in the instant claims 16 and 25. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Rowe, because overlapping ranges have been held to establish prima facie obviousness.
Rowe is silent as to the overlay (surface layer) comprising 30-40% bleached pulp (refined fibers) by weight.
Mortensen teaches that the combination of wood and thermoplastic results in materials with unique physical properties (page 934, 4. Physical and Mechanical Properties). In general the wood component tends to increase the stiffness, thermal stability, UV resistance, and workability of the composite, whereas thermoplastics improve moisture resistance, resistance to decay, and impart thermoforming characteristics (page 934, 4. Physical and Mechanical Properties
Since both Rowe and Mortensen teaches wood-plastic composites, it would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the bleached pulp (refined fiber) content of Rowe to include the claimed range. One would have been motivated to provide a wood-plastic composite with sufficient stiffness, thermal stability, UV resistance, and workability, while maintaining sufficient moisture resistance, resistance to decay, and thermoforming characteristics. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).
Rowe in view of Mortensen is silent as to the surface layer having a thickness of 0.2-1.0 mm.
Pervan teaches a building panel that comprises a surface layer and a core, which comprises wood fibers (paragraph [0041]). The surface layer comprises a substantially homogeneous mix of wood fibers, a binder, and wear resistant particles (paragraph [0041]). Pervan further teaches that a surface layer which comprises wear resistant particles, for example aluminum oxide, and where such particles are distributed over a substantial thickness of the surface layer, for example 0.2-1.0 mm, could have a density which is higher than the present laminate surfaces, especially if such a layer also comprises a high degree of binders (paragraph [0060]). This could result in the impact resistance to be considerably higher than in traditional laminate flooring where aluminum oxide is used in very thin and well defined overlays with a thickness below 0.10 mm (paragraph [0060]).
Since both Rowe in view of Mortensen and Pervan teach building panels comprising a surface layer and a core layer where the surface layer comprises wood fibers, a high degree of binder, and alumina particles (Rowe; paragraph [0026]), it would have been obvious to one of surface layer) of Rowe in view of Mortensen, which may include alumina particles (Rowe; paragraph [0026]) and comprises a high degree of binder (Rowe; paragraph [0017]), to have a thickness of 0.2-1.0 mm in order to provide the overlay (surface layer) with a sufficient density to increase impact resistance compared to a thinner overlay.
The limitation “wherein the surface layer is applied as a dry powder layer” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Rowe discloses the structure recited in claim 16, where the overlay (surface layer) is laminated to the base layer (carrier) (paragraph [0004]).

With respect to claims 19-20, Rowe in view of Mortensen and Pervan teaches all the limitations of claim 16 above. Rowe further teaches the overlay sheet (surface layer) contains an abrasion resistant mineral pigment (wear resistant particle/pigment) (paragraph [0026]).

With respect to claim 21, Rowe in view of Mortensen and Pervan teaches all the limitations of claim 16 above. Rowe further teaches that the base layer (carrier) may be formed from cellulose fiber, including wood pulp of various kinds of hardwood and soft wood (wood fiber based core) (paragraph [0028]).

With respect to claim 22, Rowe in view of Mortensen and Pervan teaches all the limitations of claim 21 above. Rowe further teaches the overlay (surface layer) is laminated (attached) to the base layer (carrier/wood fiber based core) (paragraph [0004]). Additionally, Rowe teaches the thickness of the base layer 12 (carrier/wood fiber based core) will be comparable to thicknesses routinely encountered in the decorative laminating arts, for example about 80-150 mils thick or 100 to 125 mils thick (paragraph [0022]). The overlay (surface layer) of Rowe in view of Mortensen and Pervan has a thickness of 0.2-1.0 mm (see rejection of claim 16 above). In millimeters, Rowe teaches the thickness of the base layer 12 (carrier/wood fiber based core) is 2.03-3.81 mm or 2.54-3.18 mm (paragraph [0022]). Therefore the base layer 12 (carrier/wood fiber based core) comprises a major part of the panel.

With respect to claim 23, Rowe in view of Mortensen and Pervan teaches all the limitations of claim 21 above. Rowe further teaches the laminar product (building panel) of the invention is particularly useful as flooring (floor panel) (paragraph [0001]).

With respect to claim 27, Rowe in view of Mortensen and Pervan teaches all the limitations of claim 16 above. Rowe further teaches a print layer 16 (sublayer) may be incorporated between the felt or matt base layer 52 (carrier) and the overlay 14 (surface layer) (paragraph [0013]; FIG. 3).

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe (US 2005/0079780)2 in view of Mortensen (“Wood-Plastic Composites”, Concise Encyclopedia of Composite Materials)1 and Pervan (US 2009/0155612)1 as applied to claim 16 above. Supporting evidence provided by Garcis Espino (US 2007/0256804)1.
With respect to claim 30, Rowe in view of Mortensen and Pervan teaches all the limitations of claim 16 above. As discussed above, Rowe teaches fibers usable in the overlay 14 (surface layer) is alpha cellulose or mixtures thereof with other cellulose fibers, e.g., a highly bleached fibrous cellulosic pulp and/or beaten alpha pulp, and are preferably bleached Kraft pulp (refined fibers) (paragraph [0014]).
Garcis Espino teaches that bleached fibers are white (paragraphs [0008]-[0010]; [0015]; [0021]). Therefore, the overlay (surface layer) of Rowe in view of Mortensen and Pervan is white because it comprises bleached fibers.

Claims 24 and 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe (US 2005/0079780)3 in view of Mortensen (“Wood-Plastic Composites”, Concise Encyclopedia of Composite Materials)1 and Pervan (US 2009/0155612)1 as applied to claims 16 and 21 above, and further in view of Kalwa (US 2010/0323187)1.
With respect to claim 24, 
Rowe in view of Mortensen and Pervan is silent as to the base layer (carrier) being an HDF panel.
Kalwa teaches a panel comprising a surface layer in a substrate which comprises cellulose fibers, at least one binder, and wear resistant particles (paragraphs [0004]-[0010]). The substrate 10 may comprise three layers 11, 12, 13 (paragraph [0032]; FIG. 2). A board 12 is used to give stability the panel and may be an HDF board (paragraph [0035]).
Since both Rowe in view of Mortensen and Pervan and Kalwa teach panels comprising a surface layer of cellulose and resin, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the base layer (carrier) of Rowe in view of Mortensen to be an HDF board, in order to provide stability to the panel. It would have been obvious to the ordinary artisan to choose the appropriate panel from those taught by Kalwa based on the intended purpose of the resulting panel.

With respect to claims 27-28, Rowe in view of Mortensen and Pervan teaches all the limitations of claim 21 above.
Rowe in view of Mortensen and Pervan is silent as to a sublayer comprising a mix of wood fibers and resin arranged between the base layer (carrier) and the overlay (surface layer).
Kalwa teaches a panel comprising a surface layer in a substrate which comprises cellulose fibers, at least one binder, and wear resistant particles (paragraphs [0004]-[0010]). The substrate 10 may comprise three layers 11, 12, 13 (paragraph [0032]; FIG. 2). A core 11 is positioned underneath the surface layer 1 and provides resilience to the surface layer (paragraph [0033]). The core 11 can comprise wood fibers, cellulose fibers, hemp fibers, cotton fibers, and/or plastic fibers (paragraph [0033]). Since the purpose of the core 11 is primarily not the 11 can be a binder (such as a resin), bleached cellulose, unbleached cellulose, bleached ground wood, unbleached ground wood and/or pigments (paragraph [0033]).
Since both Rowe in view of Mortensen and Pervan and Kalwa teach panels comprising a surface layer of cellulose and resin, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the laminate (building panel) of Rowe in view of Mortensen and Pervan to include a core as taught by Kalwa positioned under the overlay (surface layer) in order to provide resilience to the overlay (surface layer). It would have been obvious to the ordinary artisan to choose the appropriate components for the core from those taught by Kalwa based on the intended purpose of the resulting panel. It is noted that the majority of the options may be classified as wood fibers, and that it would be obvious to the ordinary artisan to use a binder (such as a resin) in addition to the wood fibers in order to hold the different components together, as discussed in paragraph [0027] of Kalwa.

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe (US 2005/0079780)4 in view of Mortensen (“Wood-Plastic Composites”, Concise Encyclopedia of Composite Materials)1 and Pervan (US 2009/0155612)1 as applied to claim 21 above and further in view of Briere (US 2006/0021165)1.
With respect to claim 26, 
Rowe in view of Mortensen and Pervan is silent as to a balancing layer being applied to the surface of the base layer (carrier) that is opposite the overlay (surface layer).
Briere teaches wear resistant decorative laminate flooring members (paragraph [0002]) which comprise a plurality of discrete layers including a wear layer, a decorative layer, a core, and a backing balancing layer (paragraph [0025]). The backing balancing layer connected to the bottom surface of the core in order to provide improved moisture resistance, structural integrity, and reduced warp and wear tendencies of the panel (paragraph [0027]).
Since both Rowe in view of Mortensen and Pervan and Briere teach decorative laminate flooring members comprising a wear layer and a core, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the laminate (building panel) of Rowe in view of Mortensen and Pervan to include a backing balancing layer on the bottom surface of the base layer (carrier) in order to provide improved moisture resistance, structural integrity, and reduced warp and wear tendencies to the laminate (building panel).

Claim 30 is also rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe (US 2005/0079780)5 in view of Mortensen (“Wood-Plastic Composites”, Concise Encyclopedia of Composite Materials)1 and Pervan (US 2009/0155612)1 as applied to claim 16 above and further in view of Garcis Espino (US 2007/0256804)1.
With respect to claim 30, Rowe in view of Mortensen and Pervan teaches all the limitations of claim 16 above. As discussed above, Rowe teaches fibers usable in the overlay 14 (surface layer) is alpha cellulose or mixtures thereof with other cellulose fibers, e.g., a highly refined fibers) (paragraph [0014]).
Rowe in view of Mortensen and Pervan is silent as to the overlay (surface layer) being white.
Garcis Espino teaches light to white wood-base boards which have been produced from bleached wood fibers and/or have been beater-dyed with a white pigment (paragraph [0001]). Depending on the combination of the above measures taken, a desired whiteness can be easily established (paragraph [0015]).
Since both Rowe in view of Mortensen and Pervan and Garcis Espino teach wood-base boards formed from bleached fibers, it would have been obvious to one of ordinary skill in the art to add white pigment to the overlay (surface layer) of Rowe in view of Mortensen in order to achieve a desired whiteness. The choice of using a color pigment is a design choice with no mechanical function and is thus obvious. See MPEP 2144.04(I).

Alternate Rejection
In the event it is determined that applying the surface layer as a dry powder layer does provide an additional structural feature to the product, claims 16, 19-28, and 30 would be rejected as follows.
 
Claims 16, 19-23, 25, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe (US 2005/0079780)6 in view of Mortensen (“Wood-Plastic Composites”, Concise Encyclopedia of Composite Materials)1, Pervan (US 2009/0155612)1, and BTLSR Toledo (“Advantages to Using Powdered Resins”)1,7.
With respect to claims 16 and 25, Rowe teaches a laminar product 10 (building panel) made up of a base layer 12 (carrier) and a resin-saturated fiber overlay 14 (surface layer) (paragraph [0010]; FIG. 1). One of the most common fibers usable in the overlay 14 (surface layer) is alpha cellulose or mixtures thereof with other cellulose fibers, e.g., a highly bleached fibrous cellulosic pulp and/or beaten alpha pulp, preferably bleached Kraft pulp (refined fibers) (paragraph [0014]). The resin is typically incorporated into the overlay in an amount of about 50% to 400% based on the dry weight of the paper (weight ratio of resin to refined fibers) (paragraph [0017]). The overlay (surface layer) is cured (paragraphs [0016], [0018], [0030]).
The weight ratio of resin to refined fibers range of Rowe substantially overlaps the claimed range in the instant claims 16 and 25. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Rowe, because overlapping ranges have been held to establish prima facie obviousness.
Rowe is silent as to the overlay (surface layer) comprising 30-40% bleached pulp (refined fibers) by weight.
Mortensen teaches that the combination of wood and thermoplastic results in materials with unique physical properties (page 934, 4. Physical and Mechanical Properties). In general the wood component tends to increase the stiffness, thermal stability, UV resistance, and workability of the composite, whereas thermoplastics improve moisture resistance, resistance to 4. Physical and Mechanical Properties). Table 1 shows how the modulus and strength of wood-plastic composites change with increasing wood fiber content.
Since both Rowe and Mortensen teaches wood-plastic composites, it would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the bleached pulp (refined fiber) content of Rowe to include the claimed range. One would have been motivated to provide a wood-plastic composite with sufficient stiffness, thermal stability, UV resistance, and workability, while maintaining sufficient moisture resistance, resistance to decay, and thermoforming characteristics. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).
Rowe in view of Mortensen is silent as to the surface layer having a thickness of 0.2-1.0 mm.
Pervan teaches a building panel that comprises a surface layer and a core, which comprises wood fibers (paragraph [0041]). The surface layer comprises a substantially homogeneous mix of wood fibers, a binder, and wear resistant particles (paragraph [0041]). Pervan further teaches that a surface layer which comprises wear resistant particles, for example aluminum oxide, and where such particles are distributed over a substantial thickness of the surface layer, for example 0.2-1.0 mm, could have a density which is higher than the present laminate surfaces, especially if such a layer also comprises a high degree of binders (paragraph [0060]). This could result in the impact resistance to be considerably higher than in traditional laminate flooring where aluminum oxide is used in very thin and well defined overlays with a thickness below 0.10 mm (paragraph [0060]).
Since both Rowe in view of Mortensen and Pervan teach building panels comprising a surface layer and a core layer where the surface layer comprises wood fibers, a high degree of binders, and alumina particles (Rowe; paragraph [0026]), it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the overlay (surface layer) of Pervan in view of Mortensen, which may include alumina particles (Rowe; paragraph [0026]) and comprises a high degree of binder (Rowe; paragraph [0017]), to have a thickness of 0.2-1.0 mm in order to provide the overlay (surface layer) with a sufficient density to increase impact resistance compared to a thinner overlay.
Rowe in view of Mortensen and Pervan is silent as to the overlay (surface layer) being applied as a dry powder layer.
BTLSR Toledo teaches that powdered resins are advantageous over liquid resins because powder resins result in very little waste, are easier to package and transport, and are more stable when exposed factors like aging and climate conditions (“Advantages to Using Powdered Resins”). Additionally, adjustments in processes are few, and operations that use powdered resins flow smoothly and efficiently, resulting in a more accurate and effective product.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used powdered resin for the overlay (surface layer) in order to decrease waste and provide a more accurate and effective product.

With respect to claims 19-20, Rowe in view of Mortensen, Pervan, and BTLSR Toledo teaches all the limitations of claim 16 above. Rowe further teaches the overlay sheet (surface layer) contains an abrasion resistant mineral pigment (wear resistant particle/pigment) (paragraph [0026]).

With respect to claim 21, Rowe in view of Mortensen, Pervan, and BTLSR Toledo teaches all the limitations of claim 16 above. Rowe further teaches that the base layer (carrier) may be formed from cellulose fiber, including wood pulp of various kinds of hardwood and soft wood (wood fiber based core) (paragraph [0028]).

With respect to claim 22, Rowe in view of Mortensen, Pervan, and BTLSR Toledo teaches all the limitations of claim 21 above. Rowe further teaches the overlay (surface layer) is laminated (attached) to the base layer (carrier/wood fiber based core) (paragraph [0004]). Additionally, Rowe teaches the thickness of the base layer 12 (carrier/wood fiber based core) will be comparable to thicknesses routinely encountered in the decorative laminating arts, for example about 80-150 mils thick or 100 to 125 mils thick (paragraph [0022]). The overlay (surface layer) of Rowe in view of Mortensen and Pervan has a thickness of 0.2-1.0 mm (see rejection of claim 16 above). In millimeters, Rowe teaches the thickness of the base layer 12 (carrier/wood fiber based core) is 2.03-3.81 mm or 2.54-3.18 mm (paragraph [0022]). Therefore the base layer 12 (carrier/wood fiber based core) comprises a major part of the panel.

With respect to claim 23, Rowe in view of Mortensen, Pervan, and BTLSR Toledo teaches all the limitations of claim 21 above. Rowe further teaches the laminar product (building panel) of the invention is particularly useful as flooring (floor panel) (paragraph [0001]).

With respect to claim 27, Rowe in view of Mortensen, Pervan, and BTLSR Toledo teaches all the limitations of claim 16 above. Rowe further teaches a print layer 16 (sublayer) 52 (carrier) and the overlay 14 (surface layer) (paragraph [0013]; FIG. 3).

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe (US 2005/0079780)8 in view of Mortensen (“Wood-Plastic Composites”, Concise Encyclopedia of Composite Materials)1, Pervan (US 2009/0155612)1, and BTLSR Toledo (“Advantages to Using Powdered Resins”)1,9 as applied to claim 16 above. Supporting evidence provided by Garcis Espino (US 2007/0256804)1.
With respect to claim 30, Rowe in view of Mortensen, Pervan, and BTLSR Toledo teaches all the limitations of claim 16 above. As discussed above, Rowe teaches fibers usable in the overlay 14 (surface layer) is alpha cellulose or mixtures thereof with other cellulose fibers, e.g., a highly bleached fibrous cellulosic pulp and/or beaten alpha pulp, and are preferably bleached Kraft pulp (refined fibers) (paragraph [0014]).
Garcis Espino teaches that bleached fibers are white (paragraphs [0008]-[0010]; [0015]; [0021]). Therefore, the overlay (surface layer) of Rowe in view of Mortensen, Pervan, and BTLSR Toledo is white because it comprises bleached fibers.

Claims 24 and 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe (US 2005/0079780)10 in view of Mortensen (“Wood-Plastic Composites”, Concise Encyclopedia of Composite Materials)1, Pervan (US 2009/0155612)1, and BTLSR Toledo (“Advantages to Using Powdered Resins”)1,11 as applied to claims 16 and 21 above, and further in view of Kalwa (US 2010/0323187)1.
With respect to claim 24, Rowe in view of Mortensen, Pervan, and BTLSR Toledo teaches all the limitations of claim 21 above.
Rowe in view of Mortensen, Pervan, and BTLSR Toledo is silent as to the base layer (carrier) being an HDF panel.
Kalwa teaches a panel comprising a surface layer in a substrate which comprises cellulose fibers, at least one binder, and wear resistant particles (paragraphs [0004]-[0010]). The substrate 10 may comprise three layers 11, 12, 13 (paragraph [0032]; FIG. 2). A board 12 is used to give stability the panel and may be an HDF board (paragraph [0035]).
Since both Rowe in view of Mortensen, Pervan, and BTLSR Toledo and Kalwa teach panels comprising a surface layer of cellulose and resin, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the base layer (carrier) of Rowe in view of Mortensen and BTLSR Toledo to be an HDF board, in order to provide stability to the panel. It would have been obvious to the ordinary artisan to choose the appropriate panel from those taught by Kalwa based on the intended purpose of the resulting panel.

With respect to claims 27-28, Rowe in view of Mortensen, Pervan, and BTLSR Toledo teaches all the limitations of claim 21 above.
Rowe in view of Mortensen, Pervan, and BTLSR Toledo is silent as to a sublayer comprising a mix of wood fibers and resin arranged between the base layer (carrier) and the overlay (surface layer).
Kalwa teaches a panel comprising a surface layer in a substrate which comprises cellulose fibers, at least one binder, and wear resistant particles (paragraphs [0004]-[0010]). The substrate 10 may comprise three layers 11, 12, 13 (paragraph [0032]; FIG. 2). A core 11 is positioned underneath the surface layer 1 and provides resilience to the surface layer (paragraph [0033]). The core 11 can comprise wood fibers, cellulose fibers, hemp fibers, cotton fibers, and/or plastic fibers (paragraph [0033]). Since the purpose of the core 11 is primarily not the stability of the overall panel, but the resilience, less costly components, like wood fibers, can be used in higher concentrations (paragraph [0033]). Other possible components of the core 11 can be a binder (such as a resin), bleached cellulose, unbleached cellulose, bleached ground wood, unbleached ground wood and/or pigments (paragraph [0033]).
Since both Rowe in view of Mortensen, Pervan, and BTLSR Toledo and Kalwa teach panels comprising a surface layer of cellulose and resin, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the laminate (building panel) of Rowe in view of Mortensen, Pervan, and BTLSR Toledo to include a core as taught by Kalwa positioned under the overlay (surface layer) in order to provide resilience to the overlay (surface layer). It would have been obvious to the ordinary artisan to choose the appropriate components for the core from those taught by Kalwa based on the intended purpose of the .

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe (US 2005/0079780)12 in view of Mortensen (“Wood-Plastic Composites”, Concise Encyclopedia of Composite Materials)1 Pervan (US 2009/0155612)1, and BTLSR Toledo (“Advantages to Using Powdered Resins”)1,13 as applied to claim 21 above and further in view of Briere (US 2006/0021165)1.
With respect to claim 26, Rowe in view of Mortensen, Pervan, and BTLSR Toledo teaches all the limitations of claim 21 above.
Rowe in view of Mortensen, Pervan, and BTLSR Toledo is silent as to a balancing layer being applied to the surface of the base layer (carrier) that is opposite the overlay (surface layer).
Briere teaches wear resistant decorative laminate flooring members (paragraph [0002]) which comprise a plurality of discrete layers including a wear layer, a decorative layer, a core, and a backing balancing layer (paragraph [0025]). The backing balancing layer connected to the bottom surface of the core in order to provide improved moisture resistance, structural integrity, and reduced warp and wear tendencies of the panel (paragraph [0027]).
Since both Rowe in view of Mortensen, Pervan, and BTLSR Toledo and Briere teach decorative laminate flooring members comprising a wear layer and a core, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the laminate (building panel) of Rowe in view of Mortensen, Pervan, and BTLSR Toledo to include a backing balancing layer on the bottom surface of the base layer (carrier) in order to provide improved moisture resistance, structural integrity, and reduced warp and wear tendencies to the laminate (building panel).

Claim 30 is also rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe (US 2005/0079780)14 in view of Mortensen (“Wood-Plastic Composites”, Concise Encyclopedia of Composite Materials)1, Pervan (US 2009/0155612)1, and BTLSR Toledo (“Advantages to Using Powdered Resins”)1,15 as applied to claim 16 above and further in view of Garcis Espino (US 2007/0256804)1.
With respect to claim 30, Rowe in view of Mortensen, Pervan, and BTLSR Toledo teaches all the limitations of claim 16 above. As discussed above, Rowe teaches fibers usable in the overlay 14 (surface layer) is alpha cellulose or mixtures thereof with other cellulose fibers, e.g., a highly bleached fibrous cellulosic pulp and/or beaten alpha pulp, and are preferably bleached Kraft pulp (refined fibers) (paragraph [0014]).
Rowe in view of Mortensen, Pervan, and BTLSR Toledo is silent as to the overlay (surface layer
Garcis Espino teaches light to white wood-base boards which have been produced from bleached wood fibers and/or have been beater-dyed with a white pigment (paragraph [0001]). Depending on the combination of the above measures taken, a desired whiteness can be easily established (paragraph [0015]).
Since both Rowe in view of Mortensen, Pervan, and BTLSR Toledo and Garcis Espino teach wood-base boards formed from bleached fibers, it would have been obvious to one of ordinary skill in the art to add white pigment to the overlay (surface layer) of Rowe in view of Mortensen, Pervan, and BTLSR Toledo in order to achieve a desired whiteness. The choice of using a color pigment is a design choice with no mechanical function and is thus obvious. See MPEP 2144.04(I).


Response to Arguments
Response – Claim Rejections 35 USC §103
Applicant's arguments filed May 27, 2021 have been fully considered but they are not persuasive.

On page 6 of the response Applicant submits that applying the surface layer as a dry powder layer excludes the use of paper in the surface layer and that a cured layer from a dry powder layer would have particles of the refined fibers and the resin mixed throughout.
The Examiner respectfully disagrees. The ordinary artisan would recognize that the refined fiber cannot be both a fiber and a powder, as they are different shapes (an elongated shape with a length significantly greater than its width vs a small, relatively spherical shape). Therefore the ordinary artisan would further understand that of a surface layer which comprises refined fibers and a resin applied as a dry powder layer, the resin constitutes the “dry powder”. Applicant states that the resulting structure of the method step is that the surface layer would have particles of the refined fibers and the resin mixed throughout. First, it is unclear how a fiber can be both a fiber and a particle because they are different shapes as described above. Second, in amended claim 16 the surface layer is cured, therefore it is unclear how particles of resin remain in a cured resin. The instant specification at page 5, lines 13-18 discloses that curing is done by applying heat and pressure on the mix. The ordinary artisan would expect that upon application of heat and pressure to the powdered resin it would melt. The instant specification is silent as to resin particles remaining after the curing process. Therefore there is no support in the instant specification that the structure that results from applying the surface layer as a dry powder layer and curing would result in a surface layer with particles of resin mixed throughout, nor that the method claims excludes the use of paper. The arguments of counsel cannot take the place of evidence in the record. See MPEP 716.01(c).
Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Rowe discloses the structure recited in claim 16, where the overlay (surface layer) is laminated to the base layer (carrier) and the surface layer) is impregnated with the wear resistant resin (Rowe; paragraphs [0004], [0024]).
It is noted that an alternate rejection was provided in view of BTLSR Toledo which provides rationale to use powdered resin (it decreases waste and provides a more accurate and effective product). The alternate rejection was not addressed in this response.

On page 7 of the response Applicant submits that Rowe fails to disclose that a cured layer can be used as a surface layer for its laminate products. The primary focus of Rowe is to provide new wear resistant overlays with improved abrasion, scruff resistant and dimensional stability (paragraphs [0002]-[0003]). In light of the above teachings and objective of Rowe Applicant submits that those of ordinary skill in the art would have no reason to arrive at the amended claim set when following the teachings of Rowe.
The Examiner respectfully disagrees. Rowe discloses the use of a cured overlay (surface layer) at paragraphs [0016], [0018], [0030], and [0031].

On pages 7-8 of the response Applicant submits that Pervan teaches the disadvantages associated with using overlays and that an objective of Pervan is to create building panels without the use of overlays. Due to the conflicting interests of Rowe and Pervan Applicant submits that those of ordinary skill in the art would have no reason to combine the teachings of the two references.
The Examiner respectfully disagrees. With respect to the disadvantages of the overlay cited in the response, it is believe Applicant is referring to paragraph [0020] of Pervan. Paragraph [0020] is directed to the use of several transparent overlays, whereas the disclosure of 

On pages 8-9 Applicant submits that Pervan only discloses the thickness of its surface layers with respect to a surface layer that is comprised of a homogenous mixture. Pervan fails to disclose or teach the disclosed thickness for traditional overlay.
The Examiner respectfully disagrees. For the reasons presented above, the ordinary artisan would have been motivated to turn to the teachings of Pervan to modify the teachings of Rowe due to the similarities in structure. There is no evidence in Rowe, Pervan, or provided by applicant that modifying the thickness of the overlay of Rowe based on the teachings of Pervan would not result in the benefits suggested by Pervan.

On page 9 of the response Applicant submits that the modification of Rowe in view of Pervan would result in a product that no longer achieves the intended purposes of Rowe, which are to provide layers with improved resistances.
The Examiner respectfully disagrees. As described in the reasons to combine the teachings of Rowe in view of Pervan in the rejection of claim 16 above, it would have been surface layer) of Rowe in view of Mortensen to have a thickness of 0.2-1.0 mm in order to provide the overlay (surface layer) with sufficient density to increase impact resistant compared to a thinner overlay. According to Applicant the intended purpose of Rowe is to provide layers with improved resistances. As taught by Pervan, a thicker surface layer increases impact resistance. Therefore the suggested modification is in line with the intended purpose of Rowe. Additionally, there is no evidence in Rowe, Pervan, or provided by Applicant that the increase in thickness of the overlay of Rowe would result in the reduction of the improvements disclosed by Rowe (improved wear and/or scuff resistance and/or improved dimensional stability; Rowe, paragraph [0010]).

On page 10 of the response Applicant submits that Rowe is silent as to how much resin is typically incorporated into a powder layer and also fails to teach that using the same amount of resin typically seen in a paper layer in a powder layer would lead to increases processability of the powder layer and improved stain resistance.
The Examiner respectfully disagrees. Applicant appears to be arguing that the weight ratio of resin to refined fibers is with respect to the powdered resin rather than the cured resin. However, amended claim 16 specifies that the resin is cured, therefore the claimed surface layer and its structure are properties are with respect to the cured resin. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the weight ratio of powdered resin, increased processability, and improved stain resistance) are not recited in the rejected claim(s).  Although In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

On pages 10-13 of the response Applicant submits that Mortensen’s disclosure relates to structural composites, such as window frames and deck boards, whereas Rowe describes very thin overlays. Applicant concludes that one of ordinary skill in the art would not have turned to Mortensen, starting from Rowe. Applicant further submits that the Office has failed to provide an explanation or reasoning with a rationale underpinning why those skilled in the art would have applied the teachings of Mortensen to overlay papers, and that it is only through hindsight reconstruction that the proposed combination could be combined in a manner to read on the claimed subject matter.
The Examiner respectfully disagrees. Rowe is directed to a laminar product having an overlay impregnated with a saturating resin laminated to a base layer that is useful as flooring, wallboard, and the like (Rowe; paragraph [0001]). The overlay can be formed from any natural or synthetic fiber, and one of the most common fibers used is highly bleached fibrous cellulosic pulp (Rowe; paragraph [0014]). The pulp may consist of hardwoods or softwoods or a mixture of hardwoods and softwoods (paragraph [0014]). Examples of saturating resins that may be impregnated into the overlay fibers are presented in paragraph [0016]). The resin is typically incorporated in the overlay in an amount of about 50% to 400% based on the dry weight of the paper (paragraph [0017]). Therefore the overlay of Rowe is a wood-plastic composite
Mortensen is directed to wood-plastic composites in general, where wood has commonly been used as an inexpensive filler by the plastics industry (Mortensen; Wood-Plastic Composites). In general the wood component tends to increase the stiffness, thermal stability, 4. Physical and Mechanical Properties). Table 1 shows how the modulus and strength of wood-plastic composites change with increasing wood fiber content. While the Figures 1 and 2 on page 933 of Mortensen provide examples of wood composites, there is no teaching that limits the thickness of the wood-plastic composites used. Additionally, the teachings of Mortensen relied on in the rejection are not disclosed as being dependent on the thickness of the composite used.
One of ordinary skill in the art would recognize that the overlay of Rowe is a wood-plastic composite. Rowe is silent as to the specific amount of bleached fibers by weight included in the overlay. For this reason, the ordinary artisan would be directed to the teachings of Mortensen, which discusses the effects of different weight percentages of wood fibers on wood-plastic composites. Mortensen does not disclose that these properties are only seen at certain thicknesses, therefore the ordinary artisan would have a reasonable expectation of success. Upon the combination, based on the teachings of Mortensen, the ordinary artisan would understand the overlay of Rowe would function with optimized stiffness, thermal stability, UV resistance, and workability, while maintaining sufficient moisture resistance, resistance to decay, and thermoforming characteristics. As discussed in the rejections above, it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case the reasons for optimization of the teachings of Rowe based on the teachings of Mortensen are explicitly taught in Mortensen, as described above and in the rejection of claim 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


LARISSA ROWE EMRICH
Examiner
Art Unit 1789


/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Previously presented
        3 Previously presented
        4 Previously presented
        5 Previously presented
        6 Previously presented
        7 Cited in IDS filed August 1, 2019 and provided therewith
        8 Previously presented
        9 Cited in IDS filed August 1, 2019 and provided therewith
        10 Previously presented
        11 Cited in IDS filed August 1, 2019 and provided therewith
        12 Previously presented
        13 Cited in IDS filed August 1, 2019 and provided therewith
        14 Previously presented
        15 Cited in IDS filed August 1, 2019 and provided therewith